Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 1 of 10

NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY

IN WITNESS WHEREOF, Nationwide Property And Casualty Insurance Company has caused this policy to be
signed by its President and Secretary, and countersigned by a duly authorized representative of the Company.

Des Sud, Nuk A Bmen

SECRETARY PRESIDENT

SP 00 28 1017 Page 1 of 4
ACP BPFK5422666978 INSURED COPY 3400697
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 2 of 10

PB 00 02 11 14

PREMIER BUSINESSOWNERS
PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,

duties and whatis and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the Declarations. The
words "we", "us" and "our’ refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning, Please refer to Section H. PROPERTY DEFINITIONS.

A. COVERAGES

We will pay for direct physicai loss of or damage
to Covered Property at the described premises in
the Declarations caused by or resulting from any
Covered Cause of Loss.

1. COVERED PROPERTY

Covered Property includes Buildings as
described under paragraph a. below,
Business Personal Property as described
under paragraph b. below, or both, depending
on whether a Limit of Insurance is shown in
the Declarations for that type of property.
Regardless of whether coverage is shown in
the Declarations for Buildings, Business
Personal Property, or both, there is no
coverage for property described under
paragraph 2, PROPERTY NOT COVERED.

a. Buildings, meaning the described
buildings and structures at the described
premises, including:

{1} Completed additions;
(2) Fixtures, including outdoor fixtures;
(3) Permanently installed:
{a} Machinery;
(b) Equipment; and
(c) Tanks, including pumps;
(4) Your personal property in apartments,

rooms or common areas furnished by
you as landlord;

{5) Personal property owned by you that
is used to maintain or service
buildings or structures or the
premises, including:

(a) Fire extinguishing equipment;

(b) Outdoor furniture;

c) Floor coverings;
)

(

{d) Appliances used for refrigerating,
ventilating, cooking, dishwashing
or laundering; and

{e) Outdoor radio or television antennas

(a) Additions under construction,
alterations and repairs to the
buildings or structures;

(b) Materials, equipment, supplies and
temporary structures, on or within
1,000 feet of the described
premises, used for making
additions, alterations or repairs to
the buildings or structures; and

(7) Garages, storage buildings, spas,
swimming pools, fences, retaining
wails or other appurtenant structures
usual to your business, but only if:

(a) Coverage is not provided for such
structures under the Appurtenant
Structures Additional Coverage;
and

(b) Such structures are then
described in the Declarations.

Business Personal Property located in
or on the buildings or structures at the
described premises or in the open (orina
vehicle) within 1,000 feet of the building
or structures or within 1,000 feet of the
premises described in the Declarations,
whichever distance is greater, consisting
of the following:

(1) Personal property you own that is
used in your business, including but
not limited to furniture, fixtures,
machinery, equipment and “stock”;

(2) Personal property of others that is in
your care, custody or control, except
as otherwise provided in Condition 5.
Loss Payment under Section E.
PROPERTY LOSS CONDITIONS;

(3) Tenant improvements and
betterments. Improvements and
betterments are fixtures, alterations,
installations or additions:

(a) Made a part of the building or
structure you occupy but do not

(including satellite dishes) and their own; and
lead-in wiring, mast and towers;
(6) If not covered by other insurance:
Page 2 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 021114

AGP BPFKS422666978 INSURED COPY

34 = =00703
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 3 of 10

(b) You acquired or made at your
expense but cannot legally
remove; and

(4) Leased personal property which you
have a contractual responsibility to
insure, unless otherwise provided for
under paragraph (2) personal
property of others above.

(5) Exterior building glass, if you area
tenant and no Limit of insurance is
shown in the Declarations for Building
property. The glass must be owned by
you or in your care, custody or control
and you must be contractually
obligated to repair or replace it. We will
also pay for necessary repair or
replacement of encasing frames,
lettering or ornamentation that is part of
the exterior glass.

Regardless of the amount of the
Deductibie, the most we will deduct
from any loss or damage to exterior
building glass in any one occurrence is
listed in DEDUCTIBLES D.2.

2. PROPERTY NOT COVERED
Covered Property does not include:

a.

b.

PB 00 02 11 14

ACP BPFK5422666978

Aircrait, automobiles, motortrucks and other
vehicles subject to motor vehicle registration;

"Money" or "securities" except as

provided in:

{1) Money and Securities Additionai
Coverage;

(2) Computer Fraud And Funds Transfer
Fraud Additional Coverage; or

(3) Employee Dishonesty under Section
G. OPTIONAL COVERAGES;

Contraband, or property in the course of
illegal transportation or trade;

Land (including land on which the property
is located}, water (including water that is
natural, metered water that is purchased
from a utility company or other supplier,
water that is located within a swimming
pool, and/or bulk containerized water

which is utilized for a fire suppression
system. This does not include
containerized water that is stock), growing
crops or lawns (other than lawns which are
part of a vegetated roof);

Outdoor signs (other than signs attached
to buildings), trees, shrubs, plants or lawns
{other than "stock" of trees, shrubs or
plants and trees, shrubs or plants which
are part of a vegetated roof), all except as
provided in the:

INSURED COPY

PB 00 02 11 14

(1) Outdoor Signs Coverage Extension; or

(2) Outdoor Trees, Shrubs, Plants and
Lawns Coverage Extension.

Watercraft (including motors, equipment
and accessories) while afloat;

Gasoline or diesel fuel contained in above
ground or underground storage tanks;

Property that is covered under another
coverage form of this or any other policy
issued to the Named Insured listed on
this policy in which it is more specifically
described, except for the excess of the
amount due (whether you can collect it or
not) from that other insurance;

Grain, hay, straw or other crops while in
the open;

Accounts, bills, food stamps, other
evidences of debt, accounts receivable or
“valuable papers and records”; except as
otherwise provided in this policy;

“Computer(s)” which are permanently
installed or designed to be permanently
installed in any aircraft, watercraft,
motortruck or other vehicle subject to
motor vehicle registration. This paragraph
does not apply to “computer(s)” while
held as "stock”;

“Electronic data”, except as provided in
the Electronic Data or Equipment
Breakdown Additional Coverages. This
paragraph |. does not apply to your
“stock” of prepackaged software.

COVERED CAUSES OF LOSS

This Coverage Form insures against direct
physical loss unless the loss is:

a.
b,

Excluded in Section B. EXCLUSIONS;

Limited in paragraph A.4. LIMITATIONS
in this section; or

Limited or excluded in Section E.
PROPERTY LOSS CONDITIONS or
Section F. PROPERTY GENERAL
CONDITIONS.

LIMITATIONS

a,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

We will not pay for loss of or damage to:

(1) Steam boilers, steam pipes, steam
engines or steam turbines caused by or
resulting from any condition or event
inside such equipment. But we will pay
for floss of or damage to such
equipment caused by or resulting fram
an exptosion of gases or fuel within the
furnace of any fired vessel or within the

Page 3 of 42
3400704
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 4 of 10

PB 00 02 1114

flues or passages through with the
gases of combustion pass.

This limitation does not apply to loss or
damage provided under the Equipment
Breakdown Additional Coverage.

(2) Hot water boilers or other water
heating equipment caused by or
resulting from any condition or event
inside such boilers or equipment,
other than an explosion.

This limitation does not apply to loss or
damage provided under the Equipment
Breakdown Additional Coverage.

(3) Property that is missing, where the
only evidence of the loss or damage is
a shortage disclosed on taking
inventory, or other instances where
there is no physical evidence to show
what happened to the property. This
limitation does not apply to Money and
Securities Additional Coverage.

(4) Property that has been transferred to
a person or to a place outside the
described premises on the basis of
unauthorized instructions.

This limitation does not apply to loss
or damage provided under the
Unauthorized Business Card Use or
Computer Fraud.

(5) Fences, spas, outdoor swimming pools
and related equipment, retaining wails,
pavements, bulkheads, pillars, wharves
or docks caused by freezing or thawing,
impact of watercraft, or by the pressure
or weight of snow, sleet, ice or water
whether driven by wind or not.

(6) The interior of any building or structure,
or to personal property in the building or
structure, caused by or resulting from
rain, snow, sleet, ice, sand or dust,
whether driven by wind or not, unless:

{a) The building or structure first
sustains damage by a Covered
Cause of Loss to its roof or walls
through which the rain, snow,
sleet, ice, sand or dust enters; or

(b) The loss or damage is caused by or
results from thawing of snow, sleet
orice on the building or structure.

b. We will not pay for loss of or damage to
the following types of property unless

porcelains, if broken. This limitation
does not apply to:

(a) Glass that is part of the exterior or
interior of a building or structure;

(b) Containers of property held for
sale; or

(c) Photographic or scientific
instrument lenses.

c. For loss or damage by theft, the following
types of property are covered only up to
the limits shown:

(1)
(2)

(3)

$2,500 for furs, fur garments and
garments trimmed with fur.

$5,000 for jewelry, watches, watch
movements, jewels, pearls, precious
and semi-precious stones, bullion,
gold, silver, platinum and other
precious alloys or metals. This limit
does not apply to jewelry and watches
worth $250 or less per item.

$2,500 for patterns, dies, molds and
forms.

5. ADDITIONAL COVERAGES
a. Debris Removal

(1)

We will pay your expense to remove
debris of Covered Property and debris
from the property of others when such
debris is caused by or resulting from a
Covered Cause of Loss that occurs
during the policy period. The expenses
will be paid only if they are reported to
us in writing within 180 days of the
date of direct physical loss or damage.

The most we will pay under this Debris
Removal Additional Coverage is 25%
of the sum of the deductible plus the
amount that we pay for direct physical
loss or damage to the Covered
Property that has sustained loss or
damage.

This Debris Removal Additional
Coverage will not increase the Limits
of Insurance provided by this policy.
HOWEVER, this limitation does not
apply to any additional debris removal
limit provided in paragraph (4) below.
This Debris Removal Additional
Coverage does not apply to costs to:
(a) Remove deposits of mud or earth
from the grounds of the described

caused by the “specified causes of loss" premises;
or building glass breakage: (b) Extract "pollutants" from land or
(1) Fragile articles such as glassware, water;
statuary, marbles, chinaware and
Page 4 of 42 includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 1114

ACP BPFK5422666978 INSURED COPY

34 8 =©00705
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 5 of 10

PB 00021114

(3)

(4)

Page 6 of 42

ACP BPFKS422666978

(v) Weight of rain, snow, sleet or
ice, that collects on a roof.

This Collapse Additional Coverage

does not apply to:

(a) A building or any part of a
building that is in danger of falling
down or caving in;

(b) A part of a building that is standing,
even if it has separated from another
part of the building; or

{c} A building that is standing or any
part of a building that is standing,
even if it shows evidence of
cracking, bulging, sagging,
bending, leaning, settling,
shrinkage or expansion.

With respect to the following property:

(a) Outdoor radio or television antennas
(including satellite dishes) and their
lead-in wiring, mast or towers;

{b} Awnings, gutters and downspouts;

(c} Yard fixtures;

(d) Outdoor swimming pools;

(e) Fences;

(f} Bulkheads, pilings, piers,
wharves and docks;

{g) Beach or diving platforms or
appurtenances;

(h} Retaining walls; and

(i) Walks, roadways and other
paved surfaces;

if an abrupt collapse is caused by a
cause of loss listed in (2)(a} through
(2)(d) above, we will pay for loss or
damage to that property in (a)
through (f) above only if such loss or
damage is a direct result of abrupt
collapse of a building insured under
this policy and the property is
Covered Property under this policy.
If personal property abrupily falls
down or caves in and such collapse is
not the result of abrupt collapse of a
building or any part of a building, we
will pay for loss of or damage to
Covered Property caused by such
collapse of personal property only if:

(a) The collapse of personal property
was caused by a Cause of Loss listed
in (2)(a) through (2}(d) above;

(b) The personal property which
collapses is inside a buifding; and

(c} The property which collapses is not
of a kind listed in paragraph (4),
regardless of whether that kind of
property is considered to be
personal property or real property.

The coverage stated in this paragraph
(5) does net apply to personal property
if marring and/or scratching is the only
damage to that personal property
caused by collapse.

(6) This Collapse Additional Coverage
does not apply to personal property
that has not abruptly fallen down or
caved in, even if the personal
property shows evidence of cracking,
bulging, sagging, bending, leaning,
settling, shrinkage or expansion.

(7) This Collapse Additional Coverage
will not increase the Limits of
Insurance provided in this policy.

f. Water Damage, Other Liquids, Powder

Or Molten Material Damage

{1) If a covered loss to which this
insurance applies was caused by or
resulted from water or other liquid,
powder or molten material, we will
also pay the cost to tear out and
replace any part of the building or
structure to repair damage to the
system or appliance from which the
water or other substance escapes.

HOWEVER, we will not pay for a loss
caused by or resulting from water or
other liquid, powder or molten
material if the system or appliance in
which the water or other substance
escapes fram is located off of the
described premises.

(2} We will not pay the cost to repair any
defect that caused the loss or damage
except as provided in Equipment
Breakdown Additional Coverage; but we
will pay the cost to repair or replace
damaged parts of fire extinguishing
equipment if the damage:

(a) Results in discharge of any
substance from an automatic fire
protection system; or

{b} Is directly caused by freezing.

(3) This Water Damage Additional
Coverage will not increase the Limits
of Insurance provided in this policy.
g. Business Income

{1} Business Income with Ordinary
Payroil Limitation

Includes copyrighted material of Insurance Services Office, inc., with its permission. PB 00 021114

INSURED COPY

34s OO 707
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 6 of 10

(2)

PB 00021114
ACP BPFK5422666978

(a) We will pay for the actual loss of
“business income” you sustain due
to the necessary suspension of
your "operations" during the "period
of restoration". The suspension
must be caused by direct physical
loss of or damage to property at
the described premises. The loss
or damage must be caused by or
result from a Covered Cause of
Loss. With respect to loss of or
damage to personal property in the
open or personal property ina
vehicle, the described premises
include the area within 1,000 feet
of the site at which the described
premises are located.

(b) With respect to the requirements
set forth in the preceding
paragraph, if you occupy only part
of the site at which the described
premises are located, your
premises means:

(i) The portion of the building
which you rent, lease or
occupy; and

(ii) Any area within the building or
on the site at which the
described premises are
located, if that area services,
or is used to gain access to,
the described premises.

{c) We will only pay for loss of
“business income” that you sustain
during the "period of restoration"
and that occurs within the number
of consecutive months shown in
the Declarations for Business
Income — Actual Loss Sustained
after the date of direct physical loss
or damage. We will only pay for
“ordinary payroll expenses’ for the
number of days shown in the
Declarations for Ordinary Payroll
Limit following the date of direct
physical loss or damage.

Extended Business Income

(a) [f the necessary suspension of your
“operations” produces a “business
income” lass payable under this
policy, we will pay for the actual
loss of “business income” you incur
during the period that:

(i) Begins on the date property
except finished stock is
actually repaired, rebuilt or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

(3)

PB 00021114

replaced and "operations" are
resumed; and

(ii) Ends on the earlier of:

i. The date you could
restore your "operations",
with reasonable speed, to
the level which would
generate the “business
income” amount that
would have existed if no
direct physical loss or
damage had occurred; or

ii. Sixty (60) consecutive days
after the date determined in
(2)(a)(i) above, unless a
greater number of days is
shown for Extended Business
Income Increased Period of
Indemnity in the Declarations
at that described premises.

HOWEVER, Extended Business
Income does not apply to loss of
“business income’ incurred as a
result of unfavorable business
conditions caused by the impact
of the Covered Cause of Loss in
the area where the described
premises are located.

{b) Loss of a “business Income” must
be caused by direct physical loss
or damage at the described
premises caused by or resulting
from any Covered Cause of Lass.

This Business Income Additional
Coverage is not subject to the Limits
of Insurance.

h. Extra Expense

(1)

We will pay necessary “extra
expense” you incur during the "period
of restoration” that you would not
have incurred if there had been no
direct physical loss of or damage to
property at the described premises.
The loss or damage must be caused
by or result from a Covered Cause of
Loss. With respect to loss of or
damage to personal property in the
open or personal property in a
vehicle, the described premises
include the area within 1,000 feet of
the site at which the described
premises are located,

With respect to the requirements set
forth in the preceding paragraph, if
you oscupy only part of the site at
Page 7 of 42

34 =: 00708
Page 8 of 42

ACP BPFK5422666878

Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 7 of 10

PB 00 021114

which the described premises are
located, your premises means:

(a) The portion of the building which
you rent, lease or occupy; and

(b) Any area within the building or on
the site at which the described
premises are located, if that area
services, or is used to gain access
to, the described premises.

{3} We will only pay for “extra expense”
that occurs within the number of
consecutive months shown in the
Declarations for Extra Expense after
the date of direct physical loss or
damage.

(4) This Extra Expense Additional
Coverage fs not subject to the Limits
of Insurance.

Pollutant Clean Up And Removal

(1) We will pay your expense to extract
“poliutants" from land, water or
Covered Property at the described
premises if the discharge, dispersal,
seepage, migration, release or
escape of the “pollutants” is caused
by or results from a Covered Cause
of Loss that occurs during the policy
period. The expenses will be paid
only if they are reported to us in
writing within 180 days of the date of
direct physical loss or damage.

(2) This Pollutant Clean Up And Removal
Additional Coverage does not apply to:

(a) Costs to test for, monitor or assess
the existence, concentration or
effects of "pollutants"; or

(b) Any penalties or assessments
that may be charged against you
due to any statute, regulation or
ordinance.

But we will pay for testing which is
performed in the course of extracting
the "pollutants" from land or water.

(3) The most we will pay for each location
under this Pollutant Clean Up And
Removal Additional Coverage is
$25,000 for the sum of all such
expenses arising out of Covered
Causes of Loss occurring during each

separate 12 month period of this policy.

{4} The limit for this Poliutant Clean Up
And Removal Additional Coverage is
in addition to the Limits of Insurance.

Civil Authority

INSURED GOPY

When a Covered Cause of Loss causes
damage to property other than property at
the described premises, we will pay for
the actual loss of Business Income you
sustain and necessary Extra Expense
caused by action of civil authority that
prohibits access to the described
premises, provided that both of the
following apply:

(1) Access to the area immediately
surrounding the damaged property is
prohibited by civil authority as a result
of the damage, and the described
premises are within that area but are
not more than one mile from the
damaged property; and

(2) The action of civil authority is taken in
response to dangerous physical
conditions resulting from the damage
or continuation of the Covered Cause
of Loss that caused the damage, or
the action is taken to enable a civil
authority to have unimpeded access
to the damaged property.

Civil Authority coverage for “business
income” will begin 72 hours after the time
of the first action of civil authority that
prohibits access to the described
premises and will apply for a period of up
to 30 days after coverage begins.

Civil Authority coverage for necessary
“extra expense” will begin immediately
after the time of the first action of civil
authority that prohibits access fo the
described premises and will end:

(1} 30 days after the time of that action; or

(2) When your Civil Authority coverage
for “business income’ ends;

whichever is later.

The definitions of Business Income and
Extra Expense contained in the Business
Income and Extra Expense Additional
Coverages also apply to this Civil
Authority Additional Coverage. The Civil
Authority Additional Coverage is not
subject to the Limits of Insurance.

Money Orders And Counterfeit Money

(1) We will pay for loss resulting directly
from your having accepted in good
faith, in exchange for merchandise,
“money” or services:

(a) Money orders issued by any post
office, express company or bank
that are not paid upon
presentation; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 021114

34 (00709
Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 8 of 10

))

this amount, then the balance is
available for loss or expense sustained
or incurred as a result of subsequent
interruptions in that policy year. A
balance remaining at the end of a policy
year does not increase the amount of
insurance in the next policy year. With
respect to any interruption which begins
in one policy year and continues or
results in additional loss or expense in a
subsequent policy year(s), all loss and
expense is deemed to be sustained or
incurred in the policy year in which the
interruption began.

This Interruption of Computer
Operations Coverage Extension does
not apply to loss sustained or

expense incurred after the end of the
“period of restoration’, even if the
amount of insurance stated in (2)
above has not been exhausted.

Coverage for Business Income does
not apply when a suspension of
“operations” is caused by destruction
or corruption of “electronic data”, or
any loss or damage to “electronic
data”, except as provided under
paragraphs (1) through (3) of this
Interruption of Computer Operations
Coverage Extension.

Coverage for Extra Expense does not
apply when action is taken to avoid or
minimize a suspension of “operations”
caused by destruction or corruption of
“electronic data’, or any loss or

damage to “electronic data”, except as
provided under paragraphs (1) through
(3) of this Interruption of Computer
Operations Coverage Extension.

This Additional Coverage does not
apply when loss or damage to
“electronic data” involves only
“electronic data” which |s integrated in
and operates or controls a building's
elevator, lighting, heating, ventilation,
air conditioning or security system.

This Interruption of Computer
Operations Coverage Extension does
not apply to losses covered under the
Equipment Breakdown Additional
Coverage.

B. EXCLUSIONS

1. We will not pay for loss or damage caused
directly or indirectly by any of the following.
Such loss or damage is excluded regardless
of any other cause or event that contributes

PB 00 021114
ACP BPFK5422666978

PB 00 02 1114

concurrently or in any sequence to the loss.
These exclusions apply whether or not the
loss event results in widespread damage or
affects a substantial area.

a. Ordinance Or Law

The enforcement of, or compliance with,
any ordinance or law:

(1} Regulating the construction, use or
repair of any property; or

(2) Requiring the tearing down of any
property, including the cost of
removing its debris; or

(3) Requiring the removal or disposal of
“pollutants”.

This Ordinance Or Law Exclusion applies
whether the loss results from:

(1) An ordinance or law that is enforced
even if the property has not been
damaged; or

(2) The increased costs incurred to comply
with an ordinance or law in the course
of construction, repair, renovation,
remodeling cr demolition of property or
removal of its debris, following a
physical loss to that property.

b. Earth Movement

(1) Earthquake, including tremors and
aftershocks and any earth sinking, rising
or shifting related to such event;

(2) Landslide, including any earth sinking,
rising or shifting related to such event;

(3) Mine subsidence, meaning subsidence
of a man-made mine, whether or not
mining activity has ceased;

(4) Earth sinking (other than sinkhole
collapse), rising or shifting including
soil conditions which cause settling,
cracking or other disarrangement of
foundations or other parts of realty.
Soil conditions include contraction,
expansion, freezing, thawing, erosion,
improperly compacted soil and the
action of water under the ground
surface.

But if Earth Movement, as described in
(1) through (4) above, results in fire or
explosion, we will pay for the loss or
damage caused by that fire or
expiosion.

(5) Volcanic eruption, explosion or
effusion. But if volcanic eruption,
explosion or effusion results in fire,
building glass breakage or volcanic

Includes copyrighted materiat of Insurance Services Office, Inc., with its permission. Page 21 of 42

INSURED COPY

34 (0722
PB 00 02 1114

AGP BPFK5422666976

Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 9 of 10

(b) Basements, whether paved or
not; or

(c) Doors, windows or other
openings; or
(5) Waterborne material carried or
otherwise moved by any of the water
referred to in paragraph (1), (3} or (4),
or matertal carried or otherwise
moved by mudslide or mudflow.

(6) Water that overflows from any
plumbing fixture because the water is
unable to enter into an attached drain
pipe, or water that is unable to enter
into a drain pipe through any interior
or exterior drain, drain strainer, catch
basin, roof drain, scupper, or similar
device designed to channel water
from a plumbing fixture, roof, floor or
other surface area.

(7) Discharge or leakage of water or
waterborne material as the direct
result of the breaking apart or
cracking of a water or sewer pipe that
is located off of the described
premises and is part of a municipal
water supply system or municipal
sanitary sewer system.

This exclusion applies regardless of
whether any of the above, in paragraphs
(1) through (7), is caused by an act of
nature or is otherwise caused. An
example of a situation to which this
exclusion applies is the situation where a
dam, levee, seawall or other boundary or
containment system fails in whole or in
part, for any reason, to contain the water.

HOWEVER, if electrical “covered
equipment” requires drying out because
of the above, we will pay for the direct
expenses of such drying out subject to
the applicable Limit of Insurance and
deductible for Building or Business
Personal Property, whichever applies.
But if any of the above paragraphs (1)
through (5), results in fire, explosion or
sprinkler leakage, we will pay for the loss
or damage caused by that fire, explosion
or sprinkler leakage.

h. Fungi, Wet Rot Or Dry Rot

Presence, growth, proliferation, spread or
any activity of "fungi", wet rot or dry rot.

But if “fungi", wet rot or dry rot result in a
"specified cause of loss", we will pay for

INSURED COPY

PB 00 02 11 14

the loss or damage caused by that
"specified cause of loss".

This exclusion does not apply:

(1) When "fungi", wet rot or dry rot result
from fire or lightning; or

(2) To the extent that coverage is
provided in the Limited Coverage For
Fungi, Wet Rot Or Dry Rot Additional
Coverage, with respect to loss or
damage by a cause of loss other than
fire or lightning.

Virus Or Bacteria

(1) Any virus, bacterium or other
microorganism that induces or is
capable of inducing physical distress,
illness or disease.

(2) However, the exclusion in paragraph
{1} does not apply to loss or damage
caused by or resulting from “fungi”,
wet rot or dry rot. Such loss or damage
is addressed in Exclusion h.;

(3) With respect to any loss or damage
subject to the exclusion in paragraph
(1), such exclusion supersedes any
exclusion relating to "pollutants",

2. We will not pay for loss or damage caused by
or resulting from any of the following:

a.

b.

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

Electrical Apparatus

Artificially generated electrical, magnetic or

electromagnetic energy that damages,

disturbs, disrupts or otherwise interferes

with any:

(1) Electrical or electronic wire, device,
appliance, system or network; or

(2) Device, appliance, system or network
utilizing cellular or satellite technology.

For the purpose of this exclusion,
electrical, magnetic or electromagnetic
energy includes but is not limited to:

(1) Electrical current, including arcing;

(2} Electrical charge produced or
conducted by a magnetic or
electromagnetic field;

(3) Pulse of electromagnetic energy; or
(4) Electromagnetic waves or microwaves,

But if fire results, we will pay for the loss
or damage caused by fire.

This Electrical Apparatus exclusion does
not apply to the coverage provided under
the Equipment Breakdown Additional
Coverage.

Consequential Losses

Page 23 of 42
34 00724
Page 24 of 42
ACP BPFK5422666978

Case 2:20-cv-00770-NR Document 9-3 Filed 06/25/20 Page 10 of 10

PB 00 02 1114

Delay, loss of use or loss of market.
Smoke, Vapor, Gas

Smoke, vapor or gas from agricultural
smudging or industrial operations.

Steam Apparatus

Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned
or leased by you, or operated under your
control. But if explosion of steam boilers,
steam pipes, steam engines or steam
turbines results in fire or combustion
explosion, we will pay for the loss or
damage caused by that fire or
combustion explosion. We will also pay
for loss or damage caused by or resulting
from the explosion of gases or fuel within
the furnace of any fired vessel or within
the flues or passages through which the
gases of combustion pass.

This Steam Apparatus exclusion does not
apply to the coverage provided under the
Equipment Breakdown Additional
Coverage.

Frozen Plumbing

Water, other liquids, powder or molten
material that leaks or flows from
plumbing, heating, air conditioning or
other equipment (except fire protective
systems) caused by or resulting from
freezing, unless:

(1) You do your best to maintain heat in
the building or structure; or

{2} You drain the equipment and shut off the
supply if the heat is nct maintained.

Dishonesty

Dishonest or criminal acts by you, anyone
else with an interest in the property, or
any of your or their partners, “members”,
officers, “managers’, employees
(including leased employees), directors,
trustees, authorized representatives or
anyone to whom you entrust the property
for any purpose:

(1) Acting alone or in collusion with
others; or

(2) Whether or not occurring during the
hours of employment.

This exclusion does not apply to acts of
destruction by your employees {including
leased employees): but theft by
employees is not covered.

With respect to Covered Property, including
accounts receivable and "valuable papers

INSURED COPY

and records", this exclusion does not apply
to carriers for hire.

This exclusion does not apply to coverage
that is provided under the Employee
Dishonesty Optional Coverage.

False Pretense

Voluntary parting with any property by
you or anyone else to whom you have
entrusted the property if induced to do so
by any fraudulent scheme, trick, device or
false pretense.

Exposed Property

Rain, snow, ice or sleet to personal
property in the open.
Collapse

(1} Collapse, including any of the
following conditions of property or any
part of the property:

(a) An abrupt ialling down or caving
in;

(b) Loss of structural integrity, including
separation of parts of the property
or property in danger of falling
down or caving in; or

{c} Any cracking, bulging, sagging,
bending, leaning, settling,
shrinkage or expansion as such
condition relates to paragraph
i.(1)(a) or i.41}{b).

But if collapse results in a Covered Cause

of Loss at the described premises, we will

pay for the loss or damage caused by

that Covered Cause of Loss.

{2} This Exclusion i., does not apply:

{a) To the extent that coverage is
provided under the Collapse
Additional Coverage; or

(b) To collapse caused by one or
more of the following:

(i) The "specified causes of
loss";
(ii) Breakage of building glass;
(iii) Weight of rain that collects on
a roof; or
{iv) Weight of people or personal
property.
Pollutants
We will not pay for loss or damage
caused by or resulting from the
discharge, dispersal, seepage, migration,
release or escape of “pollutants” unless
the discharge, dispersal, seepage,

Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 11 14

34000725
